 



Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of February 1, 2013,
by and among IDC Global, Inc., a Delaware corporation (the “Company”), GBS
Enterprises Incorporated, a Nevada corporation (the “Seller”), Global Telecom &
Technology Americas, Inc., a Virginia corporation (the “Purchaser” or
“Purchasers”). The Company, Seller, and Purchaser are sometimes referred to in
this Agreement individually as a “Party” and collectively as the “Parties.”

 

PRELIMINARY STATEMENTS

 

A.           Seller is the one hundred (100) percent controlling shareholder of
Company. The Seller, beneficially and of record, owns all of the issued and
outstanding shares of the Company (the “Shares”).

 

B.           The Company is engaged in the business of providing data center
facilities, connectivity and management to users in Chicago (the “Business”).

 

C.           Purchaser desires to purchase all of the Shares from the Seller,
and Seller desires to sell the Shares owned by Seller to Purchaser, on the terms
and subject to the conditions herein contained (the “Purchase”).

 

AGREEMENT

 

In consideration of the mutual agreements and covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF SHARES; CLOSING

 

Section 1.1           Purchase and Sale of Shares. Upon the terms and subject to
the conditions set forth in this Agreement, Seller hereby sells, assigns,
transfers and conveys to Purchaser, and Purchaser hereby purchases and acquires
from Seller, all right, title and interest in and to the Shares set forth across
from the name of Seller on Exhibit A in exchange for the payment by Purchaser of
the amounts provided in Section 1.2 (the “Purchase Price”), which amount shall
be subject to adjustment pursuant to Section 1.5. Exhibit B lists assets and
Liabilities that are excluded from the Purchase. To the extent not completed
prior the date hereof, Purchaser, the Company and Seller shall take all actions
reasonably necessary to transfer any and all such excluded assets and excluded
Liabilities to Seller so as to ensure Purchaser shall not assume or be obligated
to satisfy any excluded asset or Liability and Seller shall have the benefit of
all such excluded assets.

 

 

 

 

Section 1.2           Purchase Price. The Purchase Price consists of an
aggregate amount equal to Four Million Six Hundred Thousand Dollars ($4,600,000)
that will be paid by Purchaser as follows:

 

(a)  at Closing, Purchaser shall pay to Seller by a wire transfer of immediately
available funds an amount (the “Closing Date Payment”) equal to (i) the Purchase
Price (subject to any adjustment to be made pursuant to Section 1.5(a) hereof)
less (ii) the sum of the AR Holdback Amount, the Equipment Holdback Amount and
the Dispute Holdback Amount;

 

(b)  within one (1) business day of the Company receiving payment in the amount
of Two Hundred Seventeen Thousand Four Hundred Seventy Seven Dollars and Eighty
Six Cents ($217,477.86) (the “AR Holdback Amount”) for the accounts receivable
owed to the Company by Affiliates of Seller, Purchaser shall pay to Seller by
wire transfer of immediately available funds the AR Holdback Amount;

 

(c)  within three (3) business days of the date that reasonably satisfactory
evidence is provided to Purchaser that the Company has been released from the
GroupLive Liabilities and all Liens on the assets of the Company related to such
GroupLive Liabilities have been removed, Purchaser shall pay to Seller by wire
transfer of immediately available funds the amount of (i) Three Hundred Thirty
Four Thousand Dollars ($334,000) (the “Equipment Holdback Amount”) less (ii)the
sum of (x) any amounts that, notwithstanding Section 5.5 hereof, Purchaser or
the Company was required to pay in respect of the GroupLive Liabilities, and (y)
the amount that the Company is required to spend (and provides reasonably
satisfactory evidence thereof to Seller) in order to purchase equipment to
replace the GroupLive Assets so as to be able to provide the same service that
is being provided today to customers of the Company whose services are provided
in part by the GroupLive Assets; provided, however, that in no event shall the
amount deducted from the Equipment Holdback Amount pursuant to this Section
1.2(c)(ii)(y) exceed One Hundred Twenty Five Thousand Dollars ($125,000); and

 

(d)  within three (3) business days of Seller providing Purchaser with evidence
reasonably satisfactory to Purchaser that the Identified Dispute has been
resolved (or that the counter-party to such dispute has agreed that the Company
shall have no further liability with respect to such matter) (“Dispute
Resolution Evidence”), Purchaser shall pay to Seller by a wire transfer of
immediately available funds an amount equal to the Dispute Holdback Amount less
any amount paid by Purchaser or the Company to a third party in connection with
the Identified Dispute in accordance with Section 7.5 hereof; provided, however,
that if Purchaser shall have not been provided with reasonably satisfactory
Dispute Resolution Evidence on or before the date that is eighteen (18) months
after the date hereof (the “Dispute Holdback Expiration Date”) then Purchaser
shall have no obligation to make any further payment of the Dispute Holdback
Amount to Seller and, in that case, the Dispute Holdback Amount shall be deemed
an offset against any amounts that Seller may be deemed pursuant to Article VII
hereof to owe any Purchaser Indemnitee in respect of the Identified Dispute. As
used herein, the “Dispute Holdback Amount” shall mean an amount equal to Five
Hundred Twenty Eight Thousand Seven Hundred Seventy Seven Dollars and Ninety
Three Cents ($528,777.93).

 

2

 





 

Section 1.3           The Closing. The closing of the Purchase and the other
transactions contemplated by this Agreement (the “Closing”) is taking place
concurrently with the execution and delivery of this Agreement (the date of this
Agreement being referred to herein as the “Closing Date”).

 

Section 1.4           Closing Deliveries.

 

(a)          Seller Deliveries to Purchaser. At the Closing:

 

(i)          the Seller is assigning and transferring to Purchaser all of his or
its right, title and interest in and to the Shares by delivering to Purchaser
the certificates representing the Shares, duly endorsed in blank or accompanied
by duly executed stock powers endorsed in blank;

 

(ii)         the Seller is delivering to Purchaser such evidence as Purchaser
shall have reasonably requested with respect to the Indebtedness of the Company
for borrowed money and capital lease obligations, if any, outstanding
immediately prior to the Closing;

 

(iii)        the Seller is delivering to Purchaser the seal, minute book and
equity interest transfer records of the Company, all original corporate records
and documents of the Company and all tangible and intangible assets of the
Company not currently in the possession of the Company but in the possession of
the Seller; and

 

(iv)        the Seller shall deliver to the Purchaser such other documents or
instruments, in form and substance reasonably acceptable to the Purchaser, as
the Purchaser may deem reasonably necessary or as may be required to consummate
the transactions contemplated hereby.

 

(b)          Purchaser Deliveries to the Seller. At the Closing, Purchaser shall
deliver or cause to be delivered to the Seller the Closing Date Payment.

 

Section 1.5           Purchase Price Adjustment.

 

(a)          Purchase Price Adjustment at Closing. The Seller has prepared in
consultation with the Purchaser a statement (the “Preliminary NWC Statement”)
setting forth their good faith estimated calculation of the Net Working Capital
(the “Preliminary Net Working Capital”) as of the Closing, which has been
prepared in accordance with GAAP, using the past practices of the Company, and
includes reasonable support for the calculations made therein. The Purchase
Price paid at the Closing pursuant to Section 1.1 shall be increased or
decreased, as the case may be, on a dollar for dollar basis (the “Closing NWC
Adjustment”), to the extent (if any) that the Preliminary Net Working Capital is
greater or less than, as the case may be, zero dollars ($0.00).

 

3

 

 

(b)          Post-Closing Determination of any Purchase Price Adjustment. Within
ninety (90) days after the Closing Date, Purchaser shall prepare and deliver to
the Seller a statement (the “Post-Closing NWC Statement”) setting forth
Purchaser’s calculation of the Net Working Capital of the Company as of
immediately prior to the Closing (the “Closing Net Working Capital”), with
reasonable support for such calculation. During the twenty (20) business day
period after the Post-Closing NWC Statement has been provided to the Seller by
Purchaser (the “NWC Review Period”) the Seller may, but shall not be obligated
to, dispute any of the items in the Post-Closing NWC Statement by delivery of a
written notice (the “NWC Dispute Notice”) to Purchaser, which shall provide
reasonable detail concerning each item that the Seller disputes in the Post-
Closing NWC Statement, include reasonable support for each such position, and
set forth the Seller’s determination of the Closing Net Working Capital. During
the NWC Review Period and any subsequent time period during which the
Post-Closing NWC Statement is being disputed as provided in this Section 1.5(b),
Purchaser shall provide (and cause the Company to provide) the Seller and its
representatives with reasonable access, upon reasonable notice and during times
mutually and reasonably agreeable to Purchaser and the Seller, to the books,
records and working papers of Purchaser and the Company that are reasonably
related to the Post-Closing NWC Statement. If the Seller does not deliver to
Purchaser a NWC Dispute Notice prior to the expiration of the NWC Review Period,
the Seller shall be conclusively deemed to have waived any right to object to
the Post- Closing NWC Statement delivered by Purchaser and the Post-Closing NWC
Statement delivered by Purchaser shall be final and binding upon Purchaser, the
Company and the Seller. If the Seller delivers a NWC Dispute Notice to Purchaser
prior to the expiration of the NWC Review Period, then for a period of thirty
(30) days after receipt by Purchaser of such NWC Dispute Notice, Purchaser and
the Seller shall negotiate in good faith to resolve the items disputed by the
Seller in such NWC Dispute Notice. If Purchaser and the Seller resolve all of
the disputed items in such NWC Dispute Notice during such thirty (30) day
period, the Post-Closing NWC Statement shall be revised to reflect such
resolution, and as so revised shall be final and binding upon Purchaser, the
Company and the Seller. If the Seller delivers an NWC Dispute Notice to
Purchaser prior to the expiration of the NWC Review Period and Purchaser and the
Seller do not resolve all of the disputed items in such NWC Dispute Notice
within the period of thirty (30) days after receipt by Purchaser of such NWC
Dispute Notice, Purchaser and the Seller shall jointly engage a
nationally-recognized independent accounting firm reasonably acceptable to both
Purchaser and the Seller (the “Independent Accountants”) (it being acknowledged
that an objection to proposed Independent Accountants shall be reasonable if
such accounting firm has previously provided services to Purchaser, the Company,
the Seller or their respective Affiliates) and submit the disputed items to the
Independent Accountants for resolution. The Independent Accountants shall act as
experts and not arbiters and shall determine only those items on the
Post-Closing NWC Statement that continue to be disputed by Purchaser and the
Seller as of the time of engagement of the Independent Accountants. Each of
Purchaser and the Seller shall furnish to the Independent Accountants such work
papers, schedules and other documents and information relating to the unresolved
disputed items as the Independent Accountants may reasonably request. The
Independent Accountants shall establish the procedures it shall follow
(including procedures regarding the presentation of materials supporting each
such Party's position) giving due regard to the mutual intention of Purchaser
and the Seller to resolve each of the disputed items and amounts as accurately,
quickly, efficiently and inexpensively as possible. The Independent Accountants
shall not assign a dollar amount to any item in dispute greater than the
greatest dollar amount for such item assigned by Purchaser, on the one hand, or
the Seller, on the other hand (as applicable), or lower than the lowest dollar
amount for such item assigned by Purchaser, on the one hand, or the Seller, on
the other hand (as applicable). Promptly, but no later than thirty (30) days
after engagement, the Independent Accountants shall deliver a written report to
Purchaser and the Seller as to the treatment of the disputed items, and the
Independent Accountants’ determinations shall be conclusive and binding upon
Purchaser, the Company and the Seller and the Post-Closing NWC Statement shall
be revised to reflect such resolution. The Post-Closing NWC Statement, as
finally determined in accordance with this Section 1.5(b), shall be conclusively
deemed the “Final Post-Closing NWC Statement” and shall be final and binding
upon Purchaser, the Company and the Seller. The Closing Net Working Capital set
forth on the Final Post- Closing NWC Statement is referred to herein as the
“Final Closing Net Working Capital.” The fees, costs and expenses of the
Independent Accountants incurred in connection with the resolution of disputes
pursuant to this Section 1.5(b) shall be paid by Purchaser, on the one hand, and
by the Seller, on the other hand, based upon the percentage that the amount not
awarded to such Party bears to the amount actually contested by such Party.

 

4

 

 

(c)          Payment of Purchase Price Adjustment. Upon the Final Closing Net
Working Capital being determined pursuant to Section 1.5(b), the Purchase Price
shall be adjusted upwards or downwards, as the case may be, by the Final
Adjustment Amount. The “Final Adjustment Amount” shall equal the amount, if any,
that the Final Closing Net Working Capital is either greater than or less than
the Preliminary Net Working Capital. If the Final Adjustment Amount is a
positive number, the Final Adjustment Amount shall be paid by Purchaser to the
Seller by wire transfer of immediately available funds to an account or accounts
designated in writing by Seller and, if the Final Adjustment Amount is a
negative number, Seller shall pay to Purchaser an amount equal to the absolute
value of the Final Adjustment Amount. Any payment under this Section 1.5(c)
shall be made within five (5) business days after the determination of the Final
Closing Net Working Capital pursuant to Section 1.5(b). If any Party fails to
pay any amount when due under this Section 1.5(c), such unpaid amount shall
thereafter bear simple interest at a rate equal to the prime rate in effect from
time to time (as published in The Wall Street Journal) plus two (2) percentage
points, from the required date of payment until the date on which such amount is
paid in full. Any payment made pursuant to this Section 1.5 shall be an
adjustment to the Purchase Price for Tax purposes.

 

(d)          Clarification. For the avoidance of doubt, the Parties hereby agree
and acknowledge that any Net Working Capital adjustment pursuant to this Section
1.5 will not preclude Purchaser Indemnified Parties from recovering any
indemnifiable Losses in accordance with Article VII arising out of any breach of
Seller’s representations and warranties set forth in this Agreement; provided,
that, notwithstanding the foregoing, no Party shall have any right to bring any
claims, whether pursuant to Article VII or otherwise, with respect to any matter
resolved or otherwise deemed final in the Final Closing Net Working Capital and
the Final Post-Closing NWC Statement.

 

5

 

 

(e)          “Net Working Capital” means Current Assets minus Current
Liabilities; with: (a) the “Current Assets” consisting of cash and cash
equivalents, short-term investments, accounts receivable net of allowance for
doubtful accounts, inventory, deposits (including lease deposits), retainers,
work in process, prepaid expenses, and other current assets of the Company, in
each case as determined in accordance with U.S. GAAP (excluding any effects from
purchase accounting); and (b) “Current Liabilities” consisting of accounts
payable, accrued expenses, committed but unaccrued capital expenditures,
deferred revenue, and other current liabilities of the Company, in each case as
determined in accordance with U.S. GAAP.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As a material inducement to the Seller and the Company entering into this
Agreement and consummating the transactions contemplated by this Agreement and
the Transaction Documents, Purchaser represents and warrants to the Seller as
follows:

 

Section 2.1           Organization and Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Virginia, and Purchaser is qualified to do business and in good standing in each
other jurisdiction in which the failure to so qualify and be in good standing
would materially and adversely affect Purchaser’s ability to perform its
obligations under this Agreement and the Transaction Documents to which it is or
will become a party or to consummate the transactions contemplated hereby and
thereby. Purchaser each has all the requisite corporate power and authority to
own, lease and operate its properties and assets and to carry on its business as
now being conducted.

 

Section 2.2           Authority; Enforceability. Purchaser has the full legal
right, power and authority to execute and deliver this Agreement and each
Transaction Document to which it is or will become a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Purchaser of this Agreement and each Transaction Document to which it is or will
become a party and the consummation by Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Purchaser. This Agreement has been duly executed
and delivered by Purchaser, and each Transaction Document to which Purchaser is
or will become a party has been, or when executed shall be, duly executed and
delivered by Purchaser. This Agreement, assuming that this Agreement is a valid
and binding obligation of the Company and the Seller, constitutes a valid and
binding obligation of Purchaser enforceable against it in accordance with its
terms, and each Transaction Document to which Purchaser is or will become a
party, assuming that such Transaction Document is a valid and binding obligation
of the other parties thereto, is, or when executed shall constitute, a valid and
binding obligation of Purchaser enforceable against Purchaser in accordance with
its terms, in each case except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
affecting the availability of specific performance and other equitable remedies.

 

6

 

 

Section 2.3           Consents. No consent, approval, waiver, order, permit or
authorization of, or registration, application, qualification, designation,
declaration, filing or notification with or to, any Governmental Body or any
other Person is required in connection with the execution, delivery and
performance by Purchaser of this Agreement or any of the Transaction Documents
to which Purchaser is or will become a party or the consummation by Purchaser of
the transactions contemplated hereby or thereby.

 

Section 2.4           Legal Matters. There are no Proceedings or Claims pending
or, to the knowledge of Purchaser, threatened against Purchaser or any of their
respective assets or properties, or any Orders outstanding against Purchaser, in
each case that would adversely affect Purchaser’s ability to perform its
obligations under this Agreement and the Transaction Documents to which it is or
will become a party or to consummate the transactions contemplated hereby or
thereby.

 

Section 2.5           No Violation. The execution and delivery by Purchaser of
this Agreement and each Transaction Document to which Purchaser is or will
become a party and the consummation by Purchaser of the transactions
contemplated hereby and thereby, including Purchaser’s compliance and
performance of the terms, conditions and provisions thereof, do not and will
not: (a) violate or conflict with any provision of the Organizational Documents
of Purchaser, as applicable, (b) violate or conflict with any Law applicable to
Purchaser or by which any of their respective assets or properties are bound or
affected, (c) with or without the passage of time or the giving of notice, or
both, violate, conflict with or result in a breach of the terms or conditions or
provisions of, or constitute a default (or an event which might, with the
passage of time or the giving of notice or both, constitute a default) under, or
result in or give rise to a right of termination, modification, acceleration or
cancellation of any obligation under, any Contract to which Purchaser is a party
or by which Purchaser or any of their respective assets or properties are bound
or affected, or (d) result in the creation or imposition of a Lien on any of
Purchaser’s assets or properties.

 

Section 2.6           Brokers’ and Finders’ Fees. No agent, broker, finder, or
investment or commercial banker, or other Person engaged by or acting on behalf
of Purchaser or any of its representatives or Affiliates (prior to the Closing)
in connection with the negotiation, execution or performance of this Agreement
or the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby, is or will be entitled to any brokerage or
finder’s or similar fee or other commission from Purchaser or its Affiliates,
the Company or the Seller as a result of this Agreement, the Transaction
Documents or the transactions contemplated hereby or thereby.

 

7

 

 

Section 2.7           Investment Intent. Purchaser is acquiring the Shares for
its own account and not with a view to distribution within the meaning of
Section 2(11) of the Securities Act of 1933, as amended, and the rules and
regulations issued pursuant thereto.

 

Section 2.8           Independent Investigation; Seller and Company
Representations. In entering into this Agreement, Purchaser acknowledges that it
has conducted its own investigation, review and analysis. Purchaser hereby
acknowledges and agrees that other than the representations and warranties made
in Articles III and IV hereof, none of the Company, Seller or any of their
respective officers, directors, employees or representatives make or have made
any representation or warranty, express or implied, at Law or in equity, with
respect to the Company, the Business or the Shares or any of the assets,
liabilities or obligations of the Company. The existence or reliance by
Purchaser on any such other representation or warranty is hereby expressly
disclaimed.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

As a material inducement to Purchaser entering into this Agreement and
consummating the transactions contemplated by this Agreement and the Transaction
Documents, the Seller, represents and warrants to Purchaser that, except as set
forth on the Disclosure Schedule attached hereto as Exhibit C, which exceptions
shall be deemed to be part of the representations and warranties made hereunder
to the extent provided in the following sentence, the following representations
are true and complete as of the date hereof. The Disclosure Schedule shall be
arranged in sections corresponding to the numbered and lettered sections
contained in this Article III, and no disclosure contained in the Disclosure
Schedule shall create an implication that such matter meets any standard of
materiality nor shall the inclusion of any item be construed as implying that
any such item is “material” for any purpose. The disclosures in any section of
the Disclosure Schedule shall qualify only (a) the Sections and subsections of
this Agreement corresponding to such numbered and lettered sections, (b) other
Sections and subsections in this Article III to the extent incorporated by
cross-reference in appropriately numbered and lettered sections of the
Disclosure Schedule, and (c) other Sections and subsections in this Article III
to the extent it is reasonably apparent based on the substance of the disclosure
that such disclosure is applicable to such other sections:

 

Section 3.1           Organization, Existence and Good Standing. The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, and the Company has all the requisite power and
authority to own, lease and operate its properties and assets and to carry on
its business as being conducted as of the date of this Agreement. The Company
has qualified to do business as a foreign corporation, and is in good standing,
in each jurisdiction where the nature of its business or the nature or location
of its assets requires such qualification, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect. The Company has delivered to Purchaser a correct and
complete copy of: (i) the certificate of incorporation of the Company and each
amendment thereto and (ii) the by-laws of the Company and each amendment
thereto.

 

8

 

 

Section 3.2           Authority; Enforceability. The Company has the full legal
right, power and authority to execute and deliver this Agreement and each
Transaction Document to which the Company is or will become a party, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by the
Company of this Agreement and each Transaction Document to which the Company is
or will become a party and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company, and each Transaction Document to which
the Company is or will become a party has been, or when executed shall be, duly
executed and delivered by the Company. This Agreement, assuming that this
Agreement is a valid and binding obligation of Purchaser and the Seller,
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, and each Transaction Document to which
the Company is or will become a party, assuming that such Transaction Document
is a valid and binding obligation of the other parties thereto, is, or when
executed shall constitute, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, in each case
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity affecting the availability
of specific performance and other equitable remedies.

 

Section 3.3           Capitalization.

 

(a)          The Seller is the sole equity holder of the Company. Exhibit A sets
forth a correct and complete list of the name of Seller and the number of Shares
held, beneficially and of record, by Seller immediately prior to the Closing.
The Shares are duly authorized and validly issued, fully paid and
non-assessable, and none of the Shares were issued in violation of any
applicable federal or state securities Laws or any other applicable Law or in
violation of any preemptive rights, rights of first offer, rights of first
refusal or similar rights.

 

(b)          There are no outstanding: (i) subscriptions, options, warrants,
purchase rights, subscription rights, preemptive rights, conversion rights,
exchange rights, calls, puts, rights of first refusal or other Contracts that
required or obligated the Company, on a contingent basis or otherwise, to issue,
sell or otherwise cause to become outstanding, or to acquire, repurchase, retire
or redeem, any equity interests in the Company or any interest therein or (ii)
restricted stock, stock appreciation, phantom stock, profit participation or
similar rights with respect to the Company.

 

(c)          There are no Contracts to which the Company or, to the Company’s
Knowledge, any other Person, is a party with respect to: (i) the voting of any
equity securities of the Company (including any proxy or director nomination
rights); or (ii) the transfer of any equity interests in the Company (including
any preemptive right, right of first offer, right of first refusal,
participation right, “take along” right or similar right).

 

9

 

 

(d)          Neither the Company nor, to the Company’s Knowledge, the Seller has
any obligation, absolute or contingent, to any other Person to sell any equity
interests in the Company, or any of the Company’s business or assets, or to
effect any merger, consolidation, recapitalization or other reorganization of
the Company, or to enter into any Contract with respect thereto.

 

Section 3.4           Consents. No consent, waiver, approval, order, permit or
authorization of, or registration, application, qualification, designation,
declaration, filing or notification with or to, any Governmental Body or any
other Person, including a party to a Contract to which the Company is a party or
by which any of its assets or properties are bound or affected, is required in
connection with the execution, delivery and performance by the Company of this
Agreement or any of the Transaction Documents to which the Company is or will
become a party or the consummation by the Company of the transactions
contemplated hereby or thereby.

 

Section 3.5           No Violation. The execution and delivery by the Company of
this Agreement and each Transaction Document to which the Company is or will
become a party and the consummation by the Company of the transactions
contemplated hereby and thereby, including the Company’s compliance and
performance of the terms and conditions thereof, do not and will not (i) violate
or conflict with any provision of the Organizational Documents of the Company or
any Law applicable to the Company or by which the Company or any of its assets
or properties are bound or affected, (ii) with or without the passage of time or
the giving of notice, or both, violate, conflict with or result in a breach of
the terms or conditions or provisions of, or constitute a default (or an event
which might, with the passage of time or the giving of notice or both,
constitute a default) under, or result in or give rise to a right of
termination, modification, acceleration or cancellation of any obligation under,
any Contract to which the Company is a party or by which the Company or any of
its assets or properties are bound or affected, (iii) result in the creation or
imposition of a Lien on any of the Company’s assets or properties, (iv) result
in the termination, suspension, revocation, impairment, forfeiture, nonrenewal
or other adverse modification of any Company Permit or (v) result in the vesting
of, the payment of, or the creation of any obligation, whether absolute or
contingent, to vest or pay, on behalf of the Company, any equity or
equity-related grant, bonus, severance, termination, “golden parachute” or
similar payment (including any “double-trigger” rights), whether pursuant to
Contract or under applicable Law, with respect to any current or former
employee, officer or director of the Company, other than, in the case of clause
(ii), any such violations, conflicts, breaches, defaults or rights under
Contracts that (i) are not Material Contracts and (ii) would not, individually
or in the aggregate, have a Material Adverse Effect.

 

Section 3.6           Financial Statements.

 

(a)          Attached in Section 3.6(a) of the Disclosure Schedule are the
balance sheets of the Company at December 31, 2010, 2011 and 2012 and the
related statements of operating results and retained earnings and statements of
cash flows for the years then ended (collectively, the “Financial Statements”).
The Financial Statements (A) fairly present, in all material respects, the
financial condition, results of operations, cash flows and stockholders’ equity
of the Company as of the respective dates thereof and for the respective periods
covered thereby and (B) have been prepared from, and are in accordance with, the
books and records of the Company.

 

10

 

 

(b)          The Company maintains books and records that fairly reflect, in all
material respects, its assets and liabilities, and the transactions of the
Company reflected therein. To the Company’s Knowledge, the Company’s
transactions are recorded in the Company’s books and records as necessary to
permit preparation of the financial statements of the Company, which
transactions reflected in the Company’s books and records have, to the Company’s
Knowledge, been executed in accordance with management’s authorization.

 

Section 3.7           Absence of Undisclosed Liabilities. The Company has no
Liabilities, except (a) Liabilities reflected on the Financial Statements, (b)
Liabilities or obligations incurred after January 1, 2013 in the ordinary course
of business, none of which ordinary course liabilities or obligations involves
any breach of Contract, breach of warranty, tort, infringement or violation of
Law by the Company and none of which, either individually or in the aggregate,
is material to the Company and (c) Liabilities under the executory portion of
any Material Contract (or non-material Liabilities under other Contracts) by
which the Company is bound (in each case, none of which is a Liability resulting
from breach of such Contract). The Company has not guaranteed, and it is not
otherwise primarily or secondarily liable in respect of, any obligation or
liability of any other Person, except to the extent disclosed in the Financial
Statements.

 

Section 3.8           Personal Property; All Assets.

 

(a)          The Company has good and marketable title, or holds valid and
enforceable leases, to all the Personal Property held or used by it, free and
clear of all Liens other than Permitted Liens. Each item of Personal Property is
in good operating condition and repair (reasonable wear and tear excepted) and
free of any material structural or engineering defects, is suitable for the
purposes for which it is currently used, and has been operated in compliance, in
all material respects, with applicable Law. There are no pending or, to the
Company’s Knowledge, threatened, condemnation or similar proceedings against the
Company or any of the Personal Property. The Personal Property, as a whole, is
sufficient for the conduct of the business of the Company as conducted by the
Company as of the date of this Agreement. The Company has delivered to Purchaser
a correct and complete copy of each lease for any leased Personal Property, and
all amendments, supplements or modifications thereto.

 

(b)          The assets, property, rights and privileges owned, leased or
licensed by the Company (the “Personal Property”), constitute all of the assets,
property, rights and privileges that are necessary to operate the business of
the Company as conducted as of the date of this Agreement. The Personal Property
material to the operation of the Company’s business is located at the locations
as set forth in Section 3.8(b) of the Disclosure Schedule.

 

11

 

 

Section 3.9           Real Estate. The Company does not own, and has never
owned, any real property. The Company is not a party to any leases or subleases
under which the Company uses or occupies or has the right to use or occupy any
real property, other than leases and licenses entered into in the ordinary
course of business as disclosed in Section 3.13(a) of the Disclosure Schedule.

 

Section 3.10         Insurance. Section 3.10 of the Disclosure Schedule sets
forth a list of all insurance policies, including self-insurance programs,
maintained by the Company or which name the Company as an insured or loss payee
(collectively, the “Insurance Policies”). There is no claim by the Company
pending under any of such Insurance Policies as to which the Company has
received written notice that coverage has been denied or disputed by the
underwriters of such Insurance Policies. All premiums due and payable under all
the Insurance Policies have been paid and are not subject to renegotiation or
retroactive adjustment, and the Company is in compliance, in all material
respects, with all other terms and conditions of the Insurance Policies. All of
the Insurance Policies are in full force and effect through the Closing. To the
Company’s Knowledge, there is no threatened termination of, or premium increase
with respect to, any Insurance Policies. The Company has not received any notice
of cancellation, termination, non-renewal or reduction in coverage under any of
the Insurance Policies. Correct and complete copies of all Insurance Policies
have been made available to Purchaser.

 

Section 3.11         Permits and Licenses. The Company is in possession of all
franchises, authorizations, licenses, permits, certificates, approvals,
clearances, consents, registrations, certificates of authority, Orders or
similar rights issued, granted or obtained by or from any Governmental Body
(collectively, “Permits”) that are necessary for the Company to own, lease and
operate its assets and properties or to carry on its business as it is now
conducted in compliance with applicable Law and any Orders applicable to it or
any of its assets or properties (collectively, “Company Permits”), other than
such Permits the failure to have obtained of which would not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.12         Compliance with Laws. The Company is in compliance in all
material respects with all applicable Laws and has in the past complied in all
material respects with all applicable Laws, and no Proceeding or Claim has been
filed or commenced against it or, to the Company’s Knowledge is threatened,
alleging any failure or alleged failure so to comply. The Company has not
received any notice in writing from any Governmental Body to the effect that:
(a) the Company is not in compliance with, or has in the past not been in
compliance with, in each case in any material respect, any applicable Laws; or
(b) any Governmental Body intends to initiate any Proceeding or Claim against
the Company or any of its assets or properties. None of the Company, its assets
or properties, or, to the Company’s Knowledge, its directors, officers,
employees or stockholders in their capacities as such, is a party to or bound or
affected by any Order or similar restriction that materially restricts the
conduct by the Company of its business or which would otherwise reasonably be
expected to have a material adverse impact on the ability of the Company to
conduct its business as presently conducted. This Section 3.12 shall not apply
to Taxes, which shall be governed solely by Section 3.15.

 

12

 

 

Section 3.13         Contracts.

 

(a)          Section 3.13(a) of the Disclosure Schedule sets forth a correct and
complete list of (i) the Contracts of the Company with its largest ten (10)
customers by revenues, (ii) all Contracts of the Company with vendors for
amounts in excess of $100,000 and (iii) all Contracts with counter-parties other
than customers or vendors that are material to the Company’s Business, as it is
presently conducted as of the date hereof (collectively, the “Material
Contracts”).

 

(b)          Each Material Contract represents the valid, legal and binding
obligation of the Company, in full force and effect and, to the Company’s
Knowledge, each Material Contract is enforceable against the other parties
thereto, in accordance with its respective terms, except as enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity affecting the availability of specific performance and
other equitable remedies. The Company is not currently renegotiating any of the
Material Contracts or paying liquidated damages in lieu of performance
thereunder. The Company is not in material breach or default under, or in
receipt of any claim of material default or breach under, any Material Contract
and, to the Company’s Knowledge, none of the counterparties to any Material
Contract is in material breach of or default thereunder; no event has occurred
which, with the passage of time or the giving of notice, or both, would result
in a material default, breach or event of noncompliance by the Company or, to
the Company’s Knowledge, any other party thereto, under any Material Contract;
and the Company has no Knowledge of any event or circumstance that would
reasonably be expected to result in a material breach by any of the other
parties to any Material Contract. The Company has not received any written
notice of any termination, material modification, acceleration, cancellation,
nonrenewal or material adverse price adjustment of any Material Contract.

 

(c)          The Company has provided to Purchaser correct and complete copies
of all written Material Contracts, including all amendments, waivers,
supplements or other changes thereto, along with summaries of each of the
material terms of each of the oral Material Contracts.

 

Section 3.14         Intellectual Property. Section 3.14 of the Disclosure
Schedule lists all of the material Intellectual Property Rights owned, leased or
licensed by, or otherwise used by, the Company, and indicates, for each item,
whether it is owned, leased or licensed. To the Knowledge of the Company, (i) no
Person, including any current or former employee, independent contractor,
consultant, freelancer or other service provider of the Company, is infringing,
misappropriating or otherwise violating the Intellectual Property Rights of the
Company, (ii) the operations, products and processes of the Company do not
infringe on, misappropriate or violate, and have not infringed on,
misappropriated or violated, any of the rights of any third party with respect
to any Intellectual Property Rights, (iii) there are no Claims pending or, to
the Company’s Knowledge, threatened, against the Company with respect to any
Intellectual Property Rights, and (iv) there is no Claim, pending or, to the
Company’s Knowledge, threatened, that challenges the Company’s ownership rights
or rights to use, or the validity, enforceability or effectiveness of, any
Intellectual Property Rights used, owned, or licensed by, the Company.

 

13

 

 

Section 3.15         Taxes.

 

(a)          All material Tax Returns required to be filed with any Governmental
Body by the Company or the Seller (in relation to the Company or its interest
therein) have been timely filed and were correct and complete in all material
respects. All material Taxes due and payable by the Company, whether or not
shown on any Tax Return, have been timely paid in full. The Company is not
currently the beneficiary of, or and has not applied for, any extension of time
within which to file any Tax Return.

 

(b)          The Company has complied with all material requirements of Law in
relation to the withholding and deposit of Taxes and has duly and timely
withheld and paid over to the appropriate Governmental Body all material amounts
required to be so withheld and paid under applicable Law, including any Taxes in
connection with any amount paid or owing, or any income or gain allocated, to
any current or former stockholder, employee, independent contractor, creditor or
any other Person. The Company has timely and properly completed and filed the
Schedules K-1 (and comparable schedules under applicable state, local or foreign
Tax Law), Forms W-2 and 1099, and other Tax Returns required with respect to
such withholding and deposit of Taxes.

 

(c)          Charges, accruals and reserves for Taxes with respect to the
Company for any pre-Closing Tax period or for any tax period beginning before
the Closing but ending after the Closing (a “Straddle Period”) (including any
pre-Closing Tax period or Straddle Period for which no Tax Return has yet been
filed) have been estimated and reflected on the Financial Statements (in
addition to any accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) and are adequate in all material
respects to cover such Taxes (without taking into account any accrual or reserve
for deferred Taxes) as of the date of such Financial Statements, whether or not
shown as due on any Tax Return. Except for Taxes incurred in the ordinary course
of business, the Company has no liability for unpaid Taxes accruing after the
date of the Financial Statements.

 

(d)          No claim, audit, examination, action, suit, proceeding or
investigation in respect of any Tax matters (including by any Governmental Body
or under any indemnification or Tax sharing agreement) is now being conducted,
pending or, to the Knowledge of the Company, threatened against the Company or
the Seller (in relation to the Company or Seller’s interest therein). Neither
the Company nor the Seller (in relation to the Company or Seller’s interest
therein) has received from any Governmental Body (i) any written notice
indicating an intent to open a Tax audit or other review, (ii) any request for
information related to Tax matters, or (iii) any notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted or assessed against
the Company or the Seller (in relation to the Company or Seller’s interest
therein), and neither the Company nor the Seller expect any such notice or
request to be issued. Neither the Company nor the Seller has filed any document
or entered into any agreement with a Governmental Body waiving or extending the
statute of limitations or the period of assessment or collection of any Taxes.
Any deficiency or assessment relating to any amount of Taxes resulting from any
completed audit or examination of the Company or of the Seller (in relation to
the Company or Seller’s interest therein) by any Governmental Body or any
concluded litigation has been timely paid in full.

 

14

 

 

(e)          No claim has ever been made in writing with respect to the Company
or the Seller (in relation to the Company or Seller’s interest therein) by any
Governmental Body in a jurisdiction: (i) in which the Company or the Seller does
not file or has not filed Tax Returns that the Company or the Seller is, was or
may be subject to taxation by that jurisdiction, or (ii) where the Company or
the Seller files or filed Tax Returns but does not or did not compute his or its
Tax on the basis of his or its net income attributable to such jurisdiction,
that it is, was or may be subject to Tax on the basis of his or its net income
attributable to such jurisdiction. The Company does not conduct business in, or
derive income from, within or allocable to, any state, local or foreign Taxing
jurisdiction (x) other than those for which all Tax Returns have been provided
to Purchaser or (y) that could reasonably result in a requirement to file a Tax
Return in that jurisdiction of a type that the Company, or the Seller (in
relation to the Company or its interest therein), have not filed previously, or
to pay Taxes to that jurisdiction on a basis different from the basis, if any,
on which the Company or the Seller (in relation to the Company or its interest
therein), previously paid Taxes to that jurisdiction.

 

Section 3.16         Employment Matters. Section 3.16 of the Disclosure Schedule
sets out (i) the obligations or liabilities, fixed or contingent, arising out of
or with respect to any the employment by the Company of any individual and (ii)
the benefit plans or programs, currently in effect, with respect to any current
or former director, officer, employee (as applicable) or contractor of the
Company or their dependents or beneficiaries.

 

Section 3.17         Legal Matters. There are no Proceedings or Claims pending
or, to the Company's Knowledge, threatened (i) against the Company or any of its
assets or properties or (ii) to the Company’s Knowledge, against any of its
directors, officers, employees or Affiliates, which, with respect to this clause
(ii) are related to or affect the Company’s operations, the Business or the
Company’s assets or the consummation of the transactions contemplated hereby.
The Company is not currently a plaintiff in any Proceeding. There are no
Proceedings or Claims pending or, to the Company’s Knowledge, threatened, that
question the validity of this Agreement or any of the Transaction Documents, or
the right of the Company or the Seller, to enter into this Agreement or any of
the Transaction Documents to which such Person is a party (as applicable) or to
consummate the transactions contemplated hereby and thereby. The Company is not
subject to any Order in which it is named, and its assets are not subject to any
Order in which such assets are specifically identified.

 

15

 

 

Section 3.18         Customers, Sales Agents and Suppliers. Section 3.18 of the
Disclosure Schedule lists the customers and sales agents of the Company and,
measured by expense, the twenty (20) largest suppliers (other than professional
advisors such as attorneys and accountants) of the Company, in each case, for
the one (1) year period prior to the date of this Agreement. The Company has
not, during the two (2) year period prior to the date of this Agreement, been
involved in any material dispute with any of its customers, sales agents or
suppliers. During the one (1) year period prior to the date of this Agreement,
none of the customers, sales agents or suppliers of the Company has canceled or
otherwise terminated, or, to the Company’s Knowledge, expressly threatened in
writing to cancel or otherwise terminate or not renew, its relationship with the
Company. The Company has not received any notice or other communication from any
customer, sales agent or supplier of the Company stating that the transactions
contemplated by this Agreement will materially and adversely affect the
relations of the Company with any customer, sales agent or supplier.

 

Section 3.19         Warranties. The Company has made no express oral or written
warranties with respect to the quality or absence of defects of the products or
services which it has sold or performed which are in force as of the date
hereof.

 

Section 3.20         Bank Accounts; Powers of Attorney. Section 3.20 of the
Disclosure Schedule sets forth (a) the name of each bank, safe deposit company
or other financial institution in which the Company has an account, lock box or
safe deposit box and (b) the name of each Person authorized to draw thereon or
to have access thereto and the names of each Person, if any, holding powers of
attorney from the Company.

 

Section 3.21         Brokers’ and Finders’ Fees. No agent, broker, finder, or
investment or commercial banker, or other Person engaged by or acting on behalf
of the Company or any of its representatives or Affiliates in connection with
the negotiation, execution or performance of this Agreement or the Transaction
Documents or the consummation of the transactions contemplated hereby or
thereby, is or will be entitled to any brokerage or finder’s or similar fee or
other commission that is payable by the Company after the Closing as a result of
this Agreement, the Transaction Documents or the transactions contemplated
hereby or thereby.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

As a material inducement to Purchaser entering into this Agreement and
consummating the transactions contemplated by this Agreement and the Transaction
Documents, Seller hereby represents and warrants to Purchaser as follows:

 

Section 4.1           Organization and Standing. Seller is duly organized,
validly existing and in good standing under the laws of the state of its
formation, and Seller is qualified to do business and in good standing in each
other jurisdiction in which the failure to so qualify and be in good standing
would materially and adversely affect Seller’s ability to perform its
obligations under this Agreement and the Transaction Documents to which it is or
will become a party or to consummate the transactions contemplated hereby and
thereby. Seller has all the requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.

 

16

 

 

Section 4.2           Authority; Enforceability. Seller has the full legal
right, power and authority to execute and deliver this Agreement and each
Transaction Document to which he or it is or will become a party, to perform his
and its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by
Seller of this Agreement and each Transaction Document to which it is or will
become a party and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of Seller. This Agreement has been duly executed and delivered by Seller, and
each Transaction Document to which Seller is or will become a party has been, or
when executed shall be, duly executed and delivered by Seller. This Agreement,
assuming that this Agreement is a valid and binding obligation of Purchaser and
the Company, constitutes a valid and binding obligation of Seller enforceable
against Seller in accordance with its terms, and each Transaction Document to
which Seller is or will become a party, assuming that such Transaction Document
is a valid and binding obligation of the other parties thereto, is, or when
executed shall constitute, a valid and binding obligation of Seller enforceable
against Seller in accordance with its terms, in each case except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity affecting the availability of specific
performance and other equitable remedies.

 

Section 4.3           No Violation. The execution and delivery by Seller of this
Agreement and each Transaction Document to which Seller is or will become a
party and the consummation by Seller of the transactions contemplated hereby and
thereby, including the compliance and performance by Seller of the terms,
conditions and provisions thereof, do not and will not: (a) violate or conflict
with any provision of the Organization Documents of Seller, (b) violate or
conflict with any Law applicable to Seller or by which Seller or any of his or
its assets or properties are bound or affected, (c) with or without the passage
of time or the giving of notice, or both, violate, conflict with or result in a
breach of the terms or conditions or provisions of, or constitute a default (or
an event which might, with the passage of time or the giving of notice or both,
constitute a default) under, or result in or give rise to a right of
termination, modification, acceleration or cancellation of any obligation under,
any Contract to which Seller is a party or by which Seller or any of his or its
assets or properties are bound or affected or (d) result in the creation or
imposition of a Lien on any of Seller’s Shares or other assets or properties.

 

Section 4.4           Consents. No consent, approval, waiver, order, permit or
authorization of, or registration, application, qualification, designation,
declaration, filing or notification with or to, any Governmental Body or any
other Person, including a party to a Contract to which Seller is a party or by
which any of his or its assets or properties are bound or affected, is required
in connection with the execution, delivery and performance by Seller of this
Agreement or any of the Transaction Documents to which Seller is or will become
a party or the consummation by Seller of the transactions contemplated hereby or
thereby.

 

17

 

 

Section 4.5           Ownership. Immediately prior to the Closing, Seller was
the sole record and beneficial owner of the Shares set forth opposite Seller’s
name on Exhibit A and Seller owned such Shares free and clear of any and all
Liens. At the Closing, assuming Purchaser has the requisite authority to be the
lawful owner of the Shares, Seller is transferring to Purchaser good, valid and
enforceable title in and to Seller’s Shares set forth across from Seller’s name
on Exhibit A, free and clear of any and all Liens, other than Liens created or
incurred by Purchaser or its Affiliates and other than restrictions on transfer
under applicable federal and state securities law. Seller was not a party to any
Contract with respect to: (a) the voting of any Shares; or (b) the transfer of
any Shares (including any preemptive right, right of first offer, right of first
refusal, participation right, “take along” right or similar right).

 

Section 4.6           Legal Matters. There are no Proceedings or Claims pending
or, to the knowledge of Seller, threatened against Seller or any of his or its
assets or properties, or any Orders outstanding against Seller, in each case
that would adversely affect Seller’s ability to perform Seller’s obligations
under this Agreement and the Transaction Documents to which Seller is or will
become a party or to consummate the transactions contemplated hereby or thereby.

 

Section 4.7           Brokers’ and Finders’ Fees. No agent, broker, finder, or
investment or commercial banker, or other Person engaged by or acting on behalf
of Seller or any of Seller’s representatives or Affiliates in connection with
the negotiation, execution or performance of this Agreement or the Transaction
Documents or the consummation of the transactions contemplated hereby or
thereby, is or will be entitled to any brokerage or finder’s or similar fee or
other commission as a result of this Agreement, the Transaction Documents or the
transactions contemplated hereby or thereby for which, in any such case, the
Company shall have any obligation.

 

ARTICLE V

OTHER COVENANTS AND AGREEMENTS

 

Section 5.1           Further Assurances. From time to time, as and when
requested by any Party, any other Party shall execute and deliver, or cause to
be executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as the requesting Party may
reasonably deem necessary or desirable to evidence and effectuate the
transactions contemplated by this Agreement and the Transaction Documents.

 

Section 5.2           Payments of Accounts Receivable. In the event that the
Seller shall receive any instruments of payment of any of the accounts
receivable of the Company, Seller shall forthwith deliver such instruments to
Purchaser, endorsed where necessary, without recourse, in favor of Purchaser. In
the event Purchaser, the Company or any of their respective Affiliates shall
receive any instruments of payment properly payable to the Seller, Purchaser
shall deliver, or shall cause the Company or Purchaser’s or the Company’s
respective Affiliates, as applicable, to deliver, such instruments to the Seller
or its Affiliate, as applicable, endorsed where necessary, without recourse, in
favor of such Person.

 

18

 

  

Section 5.3           Non-Solicitation of Business Relations for the Benefit of
Purchaser. In consideration of the benefits of this Agreement to the Seller and
in order to induce Purchaser to enter into this Agreement, Seller hereby
covenants and agrees that, during the Restrictive Covenant Period, Seller shall
not, and Seller shall cause his or its Affiliates not to, directly or
indirectly, except on behalf of or for the benefit of the Company, (a) solicit,
sell to, provide services to, or assist the solicitation of, sale to, or
providing to, or encourage, induce or entice any other Person to solicit, sell
to or provide services to, any Person who is a customer of the Company at the
time of such solicitation or other action or was a customer of the Company (or
whom the Company is or was soliciting to become a customer of the Company)
within the one (1) year period immediately preceding the Closing Date, for the
purpose of (i) providing such Person with any product or service which directly
or indirectly competes with the products or services provided by the Company to
such Person or is in substitution for or in replacement of such products or
services; (ii) altering, modifying or precluding the development of such
customer’s business relationship with the Company; or (iii) reducing the volume
of business that such customer transacts with the Company or (b) take any action
that is intended, or could reasonably be expected, to discourage any Person who
is presently (or was at any time during the one (1) year period immediately
preceding the Closing Date) a lessor, licensor, supplier, licensee or other
business associate or relation of the Company from entering into or maintaining,
or to terminate, cease or otherwise adversely change, its relationship with the
Company or in any other way deliberately interfere with the relationship between
the Company and any such lessor, licensor, supplier, licensee or other business
associate or relation.

 

Section 5.4           Non-Solicitation for Employment for the Benefit of
Purchaser. In consideration of the benefits of this Agreement to the Seller and
in order to induce Purchaser to enter into this Agreement, Seller hereby
covenants and agrees that, during the Restrictive Covenant Period, Seller shall
not, and Seller shall cause his or its Affiliates not to, directly or
indirectly, (a) solicit or attempt to solicit for employment, hire or attempt to
hire, engage or attempt to engage or in any other way induce or attempt to
induce to leave the employ of or engagement by the Company, any Person who is,
on the date of such solicitation or attempted solicitation, hiring or attempted
hiring, or engagement or attempted engagement, or who was, during the twelve
(12) month period preceding such solicitation or attempted solicitation, hiring
or attempted hiring, or engagement or attempted engagement, a director, officer,
employee or consultant to the Company or (b) induce or attempt to induce any
Person who is a director, officer, employee or consultant of the Company to
leave the employ of or terminate or breach their respective agreements with the
Company, or in any other way deliberately interfere with the relationship
between the Company and any such Person; provided, however, that general
solicitations of employment published in a journal, newspaper or other
publication of general circulation or listed on any internet job site and not
targeted towards the Company’s directors, officers, employees or consultants
shall not be deemed to be a solicitation of such individuals in violation of
this Section 5.4.

 

19

 

 

Section 5.5           GroupLive Assets and Liabilities.

 

(a)          Section 5.5(a) of the Disclosure Schedule sets forth all of the
assets of the Company related to the GroupLive platform (the “GroupLive Assets”)
and Section 5.5(b) of the Disclosure Schedule sets forth all of the Liabilities
(the “GroupLive Liabilities”) related to the GroupLive Assets.

 

(b)          Purchaser and Seller agree that, from the date hereof until the
earliest time that Seller shall have established an alternative platform for its
business related to the GroupLive Assets but not to exceed four (4) months from
the date hereof (the “Transition Period”), (i) Purchaser shall cause the Company
to continue to operate the GroupLive Assets for the benefit of Seller and its
customers to the same extent such assets have been operated prior to the Closing
Date, and (ii) Seller shall be solely responsible for the GroupLive Liabilities
and shall reimburse the Company in full for any payments made by the Company in
respect of the GroupLive Liabilities.

 

(c)          Seller agrees to take all actions necessary to assume fully the
GroupLive Liabilities and to cause any Liens on the assets of the Company to be
released on or before the end of the Transition Period. Upon Seller’s
confirmation to Purchaser that Seller has assumed fully the GroupLive
Liabilities and caused any such Liens to be released and Purchaser’s reasonable
satisfaction therewith, Purchaser agrees to provide Seller, or its
representatives, with access to the Company’s property during normal business
hours to remove the GroupLive Assets and to allow Seller to so remove, and cause
the Company to assist with such removal to the extent necessary, the GroupLive
Assets.

 

(d)          Purchaser and Seller agree to cooperate and take all actions
reasonably necessary to effectuate the provisions of this Section 5.5.
Notwithstanding anything in this Section 5.5 to the contrary, Purchaser and
Seller acknowledge that the GroupLive Assets and GroupLive Liabilities are to be
considered excluded assets and liabilities of the Company as if identified on
Exhibit B and any Indebtedness included in the GroupLive Liabilities shall be
considered Excluded Indebtedness hereunder.

 

Section 5.6           Dispute Resolution Support. In the event and for so long
as any Party actively is contesting or defending against any Proceeding,
complaint or demand after the Closing in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing
involving the Company, each of the other Parties shall cooperate with the other
Parties and their counsel in the contest or defense, make available their
personnel at reasonable times and places, and provide such testimony and access
to their books and records as shall be reasonably necessary in connection with
the contest or defense, all at the sole cost and expense of the contesting or
defending Party (unless the contesting or defending Party is entitled to
indemnification therefor under ArticleVII); provided that no Party shall be
obligated to provide such cooperation in connection with a Proceeding in
connection with this Agreement

 

20

 

 

Section 5.7           Release of Intercompany Loan. Seller hereby releases,
without any further action on behalf of Seller or the Company, the Company from
its obligations under the intercompany loan from Seller to the Company with an
unpaid balance as of the date hereof of Five Hundred Seventy Seven Thousand Two
Hundred Fifty Six Dollars and Fifty Nine Cents ($577,256.59).

 

Section 5.8           Reimbursed Rent Overpayment. Purchaser acknowledges that
the Company is seeking repayment of an overpayment of rent to a landlord for a
period of time prior to the Closing . Purchaser agrees to cause the Company to
use commercially reasonable efforts to recover the overpayment amount and, upon
any recovery thereof, to make payment of any recovered amount relating to any
time period prior to the Closing to Seller by immediately available funds within
five (5) business days of receipt.

 

ARTICLE VI

TAX MATTERS

 

Section 6.1           Payment of Taxes; Preparation and Filing of Tax Returns.

 

(a)          The Seller shall be responsible for payment of the following Taxes
(or the non-payment thereof):

 

(i)          All Taxes of the Company, or for which the Company is liable, for
all Taxable periods ending on or before the Closing Date and the portion through
the end of the Closing Date of any Straddle Period except that, if the Purchaser
does not elect to have a 338(h)(10) Election pursuant to Section 6.2, Seller
will not be liable for (i) any Tax due to a transaction occurring after the
Closing which is not within the ordinary course of business or (ii) any Tax
incurred as a result of an election by the Purchaser with respect to the Company
pursuant to Section 338(g) of the Code; and

 

(ii)         all Taxes of the Seller (in relation to the Company or the Seller’s
interest therein) for all Taxable periods;

 

in each case including all Taxes of the Company or of the Seller resulting from
the transactions contemplated by this Agreement.

 

Section 6.2           Tax Election

 

(a)          At Purchaser’s election, the Seller shall join with Purchaser in
making, and shall take any and all action necessary to effect, a timely election
under Code Section 338(h)(10) (and any corresponding election under applicable
state, local or foreign Tax Law) with respect to the purchase by the Purchaser
of the Shares (the “338(h)(10) Election”). The Seller shall include any income,
gain, loss, deduction or other Tax item resulting from the 338(h)(10) Election
on Seller’s Tax Returns to the extent and in the manner required by applicable
Law, and shall timely file such Tax Returns and pay the Taxes reported on such
Tax Returns. The Seller shall also be responsible for and shall pay any Tax
imposed on the Company attributable to the making of the 338(h)(10) Election.

 

21

 

 

(b)          Promptly after making the Section 338(h)(10) Election, Purchaser
and Seller shall work in good faith to allocate the portion of the Purchase
Price allocated to the Shares, the liabilities of the Company and any other
relevant items (the “338(h)(10) Consideration”) among the assets of the Company.

 

(c)          Notwithstanding anything in this Agreement to the contrary, as a
condition to making the 338(h)(10) Election, Purchaser will make a payment to
the Seller in an amount sufficient to pay the sum of (i) the amount, if any, by
which (A) the sum of the federal, state and local Taxes paid by the Company and
the Seller as a result of the 338(h)(10) Election, including any administrative
or other charges or expenses, exceeds or will exceed (B) the sum of the federal,
state and local Taxes that would have been paid by the Company and the Seller
had the sale of the Shares to Purchaser occurred pursuant to the terms of this
Agreement but no 338(h)(10) Election had been made.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.1           Indemnification of Purchaser.

 

(a)          From and after the Closing (but subject to the terms and conditions
of this Article VII), the Seller shall indemnify, defend and hold harmless
Purchaser, each of Purchaser’s Affiliates (including the Company) and each of
its and their respective officers, directors, managers, members, partners,
stockholders, equity holders, employees, representatives, agents, successors and
assigns (collectively, the “Purchaser Indemnitees”) from and against any and all
Losses suffered or incurred by any Purchaser Indemnitee arising out of,
resulting from or relating to: (i) any breach of or inaccuracy in any
representation and warranty made by the Seller in Article III or Article IV,
(ii) any non-fulfillment or breach of any covenant or agreement made by or to be
performed by the Seller set forth in this Agreement; (iii) any Claim or
Proceeding instituted, on or after the Closing Date, related to the matter
identified on Schedule 7.1 (the “Identified Dispute”); (iv) any Company
Transaction Expenses that are outstanding after the Closing and not reflected in
the Final Net Working Capital; (v) any Excluded Indebtedness outstanding
immediately prior to the Closing that is not satisfied in full at the Closing;
or

(vi)        any Taxes for a pre-Closing Tax Period or a Straddle Period for
which Seller is responsible pursuant to Article VI. Notwithstanding the
foregoing, and for the avoidance of doubt, no Seller Indemnitee will be a
Purchaser Indemnitee by reason of such Seller Indemnitee’s position with the
Company or otherwise.

 

Section 7.2           Indemnification of the Seller. From and after the Closing
(but subject to the terms and conditions of this Article VII), Purchaser shall
indemnify, defend and hold harmless the Seller, its Affiliates and each of their
respective trustees, beneficiaries, representatives, agents, successors and
assigns (collectively, the “Seller Indemnitees”) from and against any and all
Losses suffered or incurred by any Seller Indemnitee arising out of, resulting
from or relating to: (a) any breach of or inaccuracy in any representation and
warranty made by Purchaser in Article II or (b) any non- fulfillment or breach
of any covenant or agreement made by or to be performed by Purchaser set forth
in this Agreement.

 

22

 

 

Section 7.3           Limitation of Indemnification Obligations.

 

(a)          Purchaser Threshold. The Purchaser Indemnitees shall be entitled to
indemnification under Section 7.1(a)(i) only if the aggregate amount of all
Losses incurred by the Purchaser Indemnitees with respect to any and all
breaches of or inaccuracies in the representations and warranties of the Seller
contained in Article III or Article IV exceeds Thirty Five Thousand Dollars
($35,000) (the “Aggregate Threshold”); provided, however, that if the aggregate
amount of all such Losses exceeds the Aggregate Threshold, the Purchaser
Indemnitees shall be entitled to indemnification only for the amount of such
Losses in excess of the Aggregate Threshold; provided, further, however, that
notwithstanding the foregoing, the Aggregate Threshold shall not apply to the
Fundamental Representations of the Seller and, accordingly, any claims by a
Purchaser Indemnitee in respect of a Fundamental Representation of the Seller
shall be indemnified hereunder from the first dollar of any applicable Losses.

 

(b)          Seller Threshold. The Seller Indemnitees shall be entitled to
indemnification under Section 7.2(a) only if the aggregate amount of all Losses
incurred by the Seller Indemnitees with respect to any and all breaches of or
inaccuracies in the representations and warranties of Purchaser contained in
Article II exceeds the Aggregate Threshold; provided, however, that if the
aggregate amount of all such Losses exceeds the Aggregate Threshold, the Seller
Indemnitees shall be entitled to indemnification only for the amount of such
Losses in excess of the Aggregate Threshold; provided, however, that
notwithstanding the foregoing, the Aggregate Threshold shall not apply to the
Fundamental Representations of Purchaser and, accordingly, any claims by a
Seller Indemnitee in respect of a Fundamental Representation of Purchaser will
be indemnified hereunder from the first dollar of any applicable Losses.

 

(c)          Purchaser Cap. Subject to Section 7.3(g), the maximum aggregate
amount of Losses for which indemnification is required to be made by the Seller
individually with respect to the matters referred to in Section 7.1(a)(i) is an
amount equal to One Million Dollars ($1,000,000) (the “General Indemnity Cap”).

 

(d)          Seller Cap. Subject to Section 7.3(g), the maximum aggregate amount
of Losses for which indemnification is required to be made by Purchaser with
respect to the matters referred to in Section 7.2(a) is the General Indemnity
Cap

 

(e)          Survival of Representations. The representations and warranties
made in this Agreement shall survive the Closing through and including the first
anniversary of the date of this Agreement; provided, however, that (a) the
representation set forth in Section 3.15 (Taxes) shall survive the Closing until
thirty (30) days following the expiration of the applicable statute of
limitations (including extensions thereof) with respect to such matters; and (b)
the Fundamental Representations shall survive indefinitely; provided, however,
that any claims of a breach of any such surviving representation or warranty
made in good faith in writing and received by an Indemnifying Party prior to
such termination date will survive such date to the extent of the facts alleged
in such claim. The parties hereto specifically intend that the statutory
statutes of limitations applicable to the respective representations and
warranties be superseded and replaced by the survival periods contained herein.
The covenants and agreements contained in this Agreement and the other
Transaction Documents to be performed or complied with on or after the Closing
(other than the covenant and agreement to indemnify against breaches of certain
representations and warranties, which will survive only until the expiration of
the underlying representation and warranty) will survive indefinitely the
execution and delivery of this Agreement and the other Transaction Documents,
the Closing and the consummation of the transactions contemplated hereby and
thereby.

 

23

 

 

(f)          No Consequential Damages. Other than with respect of any Third
Party Claims, no Party shall have any liability to a Purchaser Indemnitee or a
Seller Indemnitee hereunder for punitive, indirect, consequential, special,
incidental or exemplary damages, or damages measured based on loss of future
revenue, income or profits, diminution in value or loss of business opportunity
or reputation, of such Person.

 

(g)          Fraud. Notwithstanding anything in this Agreement to the contrary,
the Parties acknowledge and agree that, in the event of fraud in connection with
the representations and warranties, nothing in this Agreement shall limit (i)
any Party’s rights or (ii) the amount of Losses recoverable by a Party against
the Party committing such fraud.

 

(h)          Exclusive Remedy. Subject to Section 7.3(g) and Section 8.12
hereof, the indemnification provided for in this Article VII will constitute the
sole remedy of any party to this Agreement with respect to breaches by any other
party to this Agreement of any of the representations, warranties, agreements or
covenants contained in this Agreement.

 

Section 7.4           Indemnification Claim Procedure.

 

(a)          If any Purchaser Indemnified Party or Seller Indemnified Party, as
applicable (in the capacity as a Person seeking indemnification under this
Article VII, the “Indemnified Party”), obtains actual knowledge of any matter
that the Indemnified Party believes will entitle the Indemnified Party to
indemnification from another Party under this Article VII (in the capacity as a
Person against whom indemnification is sought under this Article VII, the
“Indemnifying Party”), the Indemnified Party shall promptly thereafter deliver
to the Indemnifying Party a notice thereof (a “Notice of Claim”) describing such
matter in reasonable detail, the basis for the indemnification obligation and,
to the extent reasonably estimable, the estimated Losses resulting therefrom;
provided, however, that any failure to give such notification on a timely basis
or to provide any particular details therein shall not relieve the Indemnifying
Party of its obligation to indemnify any Indemnified Party hereunder except to
the extent that such failure to provide, delay in providing or omission of any
particular detail actually and materially prejudices the ability of the
Indemnifying Party to defend against such matter.

 

24

 

 

(b)          The Indemnifying Party shall respond to the Indemnified Party (a
“Claim Response”) within thirty (30) days following the date that the Notice of
Claim is delivered to the Indemnifying Party (the “Response Period”). Any Claim
Response must specify whether or not the Indemnifying Party disputes the
claim(s) described in the Notice of Claim and, if known, describe in reasonable
detail the basis for each such dispute and include supporting materials. If the
Indemnifying Party fails to give a Claim Response within the Response Period,
the Indemnifying Party shall be deemed not to dispute the claim(s) described in
the related Notice of Claim. If the Indemnifying Party gives a Claim Response
with the Response Period but does not in such Claim Response dispute all of the
claim(s) made in the related Notice of Claim, the Indemnifying Party shall be
deemed not to dispute the undisputed claim(s) described in the related Notice of
Claim. If the Indemnifying Party delivers a Claim Response within the Response
Period indicating that it disputes one or more of the matters identified in the
Notice of Claim, Purchaser and the Seller shall promptly meet in good faith to
resolve the dispute. If Purchaser and the Seller do not resolve a dispute
regarding a claim within thirty (30) days following the date that the Notice of
Claim is delivered to the Indemnifying Party, either the Indemnifying Party or
the Indemnified Party may submit the dispute to a court of competent
jurisdiction for resolution. Upon final resolution of such dispute, whether by
agreement among Purchaser and the Seller or by a final, non-appealable
determination by a court of competent jurisdiction, if it is determined that any
indemnification payment is required pursuant to this Article VII shall be paid
to the Indemnified Party.

 

(c)          Any Indemnifying Party will have the right to defend the
Indemnified Party against a Third Party Claim with counsel of the Indemnifying
Party’s choice, reasonably satisfactory to the Indemnified Party, so long as (i)
the settlement or an adverse judgment of the Third Party Claim is not, in the
good faith judgment of the Indemnified Party, likely to establish a pattern or
practice adverse to the continuing business interests of the Indemnified Party,
(ii) the Indemnifying Party conducts the defense of the Third Party Claim
actively, competently and diligently and at its own costs and expense, and (iii)
the Third Party Claim does not involve injunctive relief, specific performance
or other similar equitable relief, or any criminal allegations, or a proceeding
in which Purchaser or any of its Affiliates is named as a party and where the
underlying claims in the proceeding are of a nature that would, if a judgment
was entered against Purchaser or such Affiliates, reasonably be anticipated to
substantially and adversely affect the goodwill or reputation of Purchaser or
such Affiliates. So long as the conditions set forth in this Section 7.4(c) are
and remain satisfied, then (i) the Indemnifying Party may conduct the defense of
the Third Party Claim in accordance with this Section 7.4(c), (ii) the
Indemnified Party may retain separate co-counsel at its sole cost and expense,
(iii) the Indemnified Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnifying Party (not to be unreasonably
withheld, conditioned or delayed), (iv) the Indemnifying Party will not consent
to the entry of any judgment with respect to the matter, or enter into any
settlement which (A) imposes an injunction or other equitable relief upon the
Indemnified Party, (B) involves any finding or admission of any violation of Law
or any violation of the rights of any Person and would have any adverse effect
on any other claims that may be made against the Indemnified Party, or (C) does
not include a provision whereby the plaintiff or claimant in the matter
completely, finally and unconditionally releases the Indemnified Party from all
Liability with respect thereto, and (v) the Indemnified Party shall, at the
Indemnifying Party’s request and at the Indemnifying Party’s expense, reasonably
cooperate in the defense of the matter including making available to the
Indemnifying Party all witnesses, pertinent records, materials and information
in the Indemnified Party's possession or under the Indemnified Party's control
relating therefore as is reasonably required by the Indemnifying Party, subject
to such reasonable confidentiality requirements as the Indemnified Party may
request and any applicable privilege protections. In the event that the
conditions in this Section 7.4(c) are not satisfied or become unsatisfied in the
case of any Third Party Claim, then the Indemnified Party may assume control of
the defense of such claim to the entire exclusion (including with respect to
settlement or entry of judgment) and at the expense of the Indemnifying Party.
The failure of the Indemnified Party to participate in, conduct or control such
defense shall not relieve the Indemnifying Party of any obligation it may have
hereunder.

 

25

 

 

Section 7.5           Resolution of the Identified Dispute. The Parties
acknowledge that the Seller has indemnified the Purchaser Idemnitees for the
Identified Dispute pursuant to Section 7.1(a)(iii) hereof and that any
settlement of such dispute shall be subject to the provision of Section 7.4
hereof. Prior to the Dispute Holdback Expiration Date, Purchaser agrees not to
make any payment to a third party or any settlement of the Identified Dispute
without the consent of the Seller, which shall not be unreasonably withheld.
Notwithstanding the foregoing, if any Purchaser Idemnitee shall make any payment
to a third party with respect to the Identified Dispute, either with the consent
of Seller or pursuant to any Order, then Purchaser shall be entitled to offset
such amount (up to the Dispute Holdback Amount) against any payment to be made
by Purchaser pursuant to Section 1.2(b) hereof as partial (or, if in a
sufficient amount, full) satisfaction of Seller’s indemnification obligations
with respect to such Identified Dispute.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1           Expenses. Except as otherwise expressly set forth in this
Agreement, each Party shall pay its own expenses (including investment banking,
brokerage, legal, accounting and other professional fees and expenses) incurred
in connection with the negotiation of this Agreement, the performance by such
Party of its obligations hereunder and the consummation of the transactions
contemplated by this Agreement.

 

Section 8.2           Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if: (a) delivered
personally; (b) mailed using certified or registered United States mail with
postage prepaid; or (c) sent by next-day or overnight mail or delivery using a
nationally recognized overnight courier service, as follows:

 

26

 

 

Notices to the Seller:

 

GBS Enterprises Incorporated

585 Molly Lane Woodstock, GA 30189

Attention: Corporate Counsel

 

Notices to Purchaser or the Company:

 

Global Telecom & Technology, Inc.

8484 Westpark Drive

Suite 720

McLean, VA 22101

Attention: General Counsel

 

A Party may designate a new address to which notices, requests, demands, waivers
and other communications shall thereafter be transmitted by providing written
notice to that effect to the other Parties. Each notice, request, demand, waiver
or other communication transmitted in the manner described in this Section 8.2
shall be deemed to have been provided, received and become effective for all
purposes hereunder (i) when delivered personally to the recipient, if delivered
personally, (ii) four (4) business days after being mailed by certified or
registered United States mail, postage prepaid, (iii) one business day after
being sent by next-day or overnight mail or delivery using a nationally
recognized overnight courier service, or (iv) when presented for delivery to the
addressee as so addressed during normal business hours, if such delivery shall
have been rejected, denied or refused for any reason.

 

Section 8.3           Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated (whether in
whole or part, voluntarily or involuntarily, by operation of law, merger,
consolidation, dissolution or otherwise) by any Party without the prior written
consent of (a) in the case of Seller, Purchaser, and (b) in the case of
Purchaser, the Seller. No assignment or delegation shall relieve any Party of
its responsibility for the performance of any obligation.         Subject to the
foregoing, this Agreement and all of the provisions hereof shall be binding upon
and inure to the benefit of the Parties and their respective heirs, executors,
administrators, legal representatives, successors and permitted assigns.

 

Section 8.4           Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement shall hereafter be held
to be invalid, unenforceable or illegal, in whole or in part, in any
jurisdiction under any circumstances for any reason: (a) such provision shall be
reformed to the minimum extent necessary to cause such provision to be valid,
enforceable and legal while preserving the intent of the Parties as expressed
in, and the benefits to such Parties provided by, such provision; or (b) if such
provision cannot be so reformed, such provision shall be severed from this
Agreement and an equitable adjustment shall be made to this Agreement (including
addition of necessary further provisions to this Agreement) so as to give effect
to the intent as so expressed and the benefits so provided to the maximum extent
permitted by applicable Law. Such holding shall not affect or impair the
validity, enforceability or legality of such provision in any other jurisdiction
or under any other circumstances. Neither such holding nor such reformation or
severance shall affect or impair the legality, validity or enforceability of any
other provision of this Agreement.

 

27

 

 

Section 8.5           Interpretation. All references in this Agreement to
annexes, exhibits, schedules, articles, sections, subsections and other
subdivisions refer to the corresponding annexes, exhibits, schedules, articles,
sections, subsections and other subdivisions of or to this Agreement unless
expressly provided otherwise. Titles appearing at the beginning of any articles,
sections, subsections or other subdivisions of this Agreement (including the
Disclosure Schedule) are for convenience only and shall be disregarded in
construing the language hereof. Annexes, exhibits and schedules to this
Agreement are attached hereto and by this reference incorporated herein for all
purposes. Whenever the term “include,” “includes,” or “including,” is used in
this Agreement in connection with the listing of items, that listing is
illustrative only and is not a limitation on the general scope of the
classification, or as an exclusive listing of the items within the general
scope. Each defined term used in this Agreement has a comparable meaning when
use in its plural or singular form.

 

Section 8.6           Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Person.

 

Section 8.7           Amendment and Waiver. This Agreement may not be amended
except by an instrument in writing executed by the Company (with the prior
approval of the Company’s board of directors), Purchaser and the Seller, which
states that it constitutes an amendment to this Agreement and specifies the
provision(s) that are being amended. Any provision of this Agreement may be
waived at any time by (a) Purchaser, by delivery by Purchaser of a written
instrument executed by Purchaser, which states that it constitutes a waiver of
this Agreement and specifies the provision(s) that are being waived; (b) by the
Seller, by delivery by Seller of a written instrument executed by Seller, which
states that it constitutes a waiver of this Agreement and specifies the
provision(s) that are being waived and (c) by the Company, by delivery by the
Company of a written instrument executed by the Company (with the prior approval
of the Company’s board of directors), which states that it constitutes a waiver
of this Agreement and specifies the provision(s) that are being waived. No
waiver by any Party of any provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other provision of this Agreement on any future occasion. No failure or delay by
any Party in exercising any right, power, privilege or remedy hereunder shall
operate as a waiver thereof.

 

Section 8.8           Entire Agreement. This Agreement, including the annex,
exhibits and schedules hereto, along with the Transaction Documents, constitute
the entire agreement of the Parties with respect to the subject matter hereof,
and supersedes all other prior and contemporaneous agreements and
understandings, both written and oral, by or among the Parties with respect to
the subject matter hereof, including any letter of intent, term sheet or
memorandum of terms entered into or exchanged by the Parties or any of their
respective Affiliates.

 

28

 

 

Section 8.9           Counterparts. This Agreement may be executed in one or
more counterparts, all of which (when executed and delivered) shall be
considered one and the same Agreement and shall become effective when one or
more counterpart signature pages have been signed by each Party and delivered by
each Party to the other Parties, it being understood that each of the Parties
need not sign the same counterpart. Counterparts may be delivered by facsimile
or other electronic transmission method (including pdf), and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

Section 8.10         Governing Law. THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, ALL RELATIONSHIPS AMONG THE PARTIES HEREUNDER AND ALL
DISPUTES AND PROCEEDINGS (IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE FOREGOING SHALL BE CONSTRUED AND GOVERNED BY, AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE. ANY ACTION SHALL BE
COMMENCED AND PROSECUTED EXCLUSIVELY IN THE STATE OR FEDERAL COURTS OF THE
UNITED STATES LOCATED IN THE STATE OF DELAWARE, TO WHICH JURISDICTION AND VENUE
EACH OF THE PARTIES CONSENTS.

 

Section 8.11         No Third Party Beneficiaries. No Person other than
Purchaser, the Company and the Seller has, is intended to have, or shall have
any rights, remedies, obligations or benefits under any provision of this
Agreement, other than (a) any heirs, executors, administrators, legal
representatives, successors and permitted assigns of the Parties under Section
8.3 (who are intended third party beneficiaries of this Agreement) and (b) the
Purchaser Indemnitees and the Seller Indemnitees (who are intended third party
beneficiaries of Article VII).

 

Section 8.12         Remedies. Each of the Parties shall have and retain all
rights and remedies, at law or in equity, including rights to specific
performance and injunctive or other equitable relief, arising out of or relating
to a breach or threatened breach of this Agreement. Without limiting the
generality of the foregoing, each of the Parties acknowledges that money damages
would not be a sufficient remedy for any breach or threatened breach of this
Agreement and that irreparable harm would result if this Agreement were not
specifically enforced. Therefore, the rights and obligations of the Parties
shall be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith, without the necessity of posting a bond or
other security or proving actual damages and without regard to the adequacy of
any remedy at law. A Party’s right to specific performance or injunctive relief
shall be in addition to all other legal or equitable remedies available to such
Party.

 

[Signature Page Follows]

 

29

 

  

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

SELLER:       GBS ENTERPRISES INCORPORATED         By : /s/ Gary D. MacDonald  
Name: Gary D. MacDonald   Title: Interim Chief Executive Officer       COMPANY:
      IDC GLOBAL, INC.         By: /s/ Jan Daiker   Name: Jan Daiker   Title:
Chief Operating Officer       PURCHASER:       GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC.         By: /s/ Chris McKee   Name: Chris McKee   Title: General
Counsel and Corporate Secretary        

 

30

 

 

EXHIBIT A

 

Stockholders List

 

Stockholder  Common
Shares   Percentage
Interests  GBS Enterprises Incorporated   100    100%             TOTALS: 
 100    100%

 

31

 

  

ANNEX A

 

DEFINITIONS

PART I - DEFINITIONS:

 

As used in the Agreement, each of the following terms has the meaning given in
this Annex A:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition, “controlling,” “controlled” and “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities, by
Contract or otherwise.

 

“business day” means any day of the year other than: (a) any Saturday or Sunday;
or (b) any other day on which the banks located in the State of Illinois are
closed for business.

 

“Claim” means any complaint, allegation, charge, petition, appeal, demand,
notice, filing or claim of any kind that commences, alleges a basis to commence
or threatens to commence any Proceeding by or before any Governmental Body, or
that asserts, alleges a basis to assert or threatens to assert any right,
breach, default, violation, noncompliance, termination, cancellation or other
action or omission that would reasonably be expected to result in a Loss.

 

“Company Transaction Expenses” means all expenses incurred by or on behalf of
the Seller or, prior to the date hereof, the Company in connection with the
Transaction Documents and the transactions contemplated.

 

“Contract” means any contract, agreement, instrument, lease, sublease, loan
agreement, indenture, bond, note, mortgage, license, sublicense, purchase or
sale order, quotation or other arrangement, commitment, plan, understanding,
undertaking or other obligation, whether written or oral, that is binding or
enforceable on at least one of the parties thereto.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disclosure Schedule” means the disclosure schedule setting forth exceptions to
the representations and warranties made by the Seller in Article III, which is
incorporated by reference into this Agreement and thereby made a part hereof.

 

“Excluded Indebtedness” shall mean any and all Indebtedness identified on
Exhibit B.

 

“Fundamental Representations” means those representations and warranties
contained in Sections 2.1, 2.2, 3.1, 3.2, 4.1 and 4.2.

 

32

 

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Body” means any federal, state, regional, county, city, local,
municipal, foreign or other government or quasi-governmental entity or authority
or any department, branch, agency, commission, board, subdivision, bureau,
agency, official, political subdivision or other instrumentality of any of the
foregoing, any administrative or regulatory body obtaining authority from any of
the foregoing, and any court, tribunal, judicial or arbitral body, mediation or
conciliation or self-regulatory authority.

 

“Identified Dispute” has the meaning assigned to it in Section 7.1.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) any
obligation of such Person (i) constituting the principal amount, plus any
related accrued and unpaid interest, fees, expenses and prepayment premiums or
penalties, of indebtedness for borrowed money; (ii) evidenced by any note, bond,
debenture, bankers acceptance, letter of credit or other instrument, facility or
debt security (including a purchase money obligation); (iii) upon which interest
charges (other than late payment charges) are customarily paid or owed; (iv)
issued or assumed as the deferred purchase price of property or services,
conditional sale obligations and obligations under any title retention
agreement; or (v) under any lease or similar arrangement that would be required
to be accounted for by the lessee as a capital lease in accordance with GAAP;
(b) any synthetic lease obligations, sale-leaseback obligations and other
similar indebtedness obligations, whether secured or unsecured; (c) any direct
or indirect guarantee (or keepwell agreement) by such Person of any indebtedness
of any other Person described in the preceding clause (a); (d) any obligation to
reimburse any bank or other Person for amounts paid under a letter of credit or
similar instrument (other than those issued in respect of performance
obligations in the ordinary course); (e) any obligations under interest rate,
currency and other derivative Contracts; and (f) any preferred stock or similar
security or equity interest having a preference over the common equity of such
Person in a liquidation, dissolution, or winding-up of such Person or otherwise.

 

“Intellectual Property Rights” means all of the following in any jurisdiction
throughout the world: (a) copyrights, mask works, and other works of authorship;
(b) inventions (whether or not patentable or reduced to practice), patents,
patent applications and patent disclosures, together with all divisions,
continuations, continuations-in-part, reissues, revisions, additions,
extensions, and reexaminations thereof and all industrial designs, industrial
models and utility models; (c) trade marks, service marks, trade dress, logos,
slogans, trade names, Internet domain names, corporate names, and all other
designations of origin, and all goodwill associated with the foregoing; (d)
software, computer hardware and information technology systems; (e) rights or
interests protected by non-statutory or common law evidenced by or embodied in
any idea, design, concept, process, technology, invention, discovery,
enhancement, improvement or information and data (including formulae,
procedures, protocols, techniques and results of experimentation and testing),
regardless of patentability, including trade secrets and know-how; (f) moral and
economic rights of authors and inventors, however denominated; (g) all other
proprietary and intellectual property rights; (h) all appurtenances related to,
and derivative works and improvements of, any of the foregoing; (i) all
Contracts, applications, registrations, extensions and renewals related to any
of the foregoing, regardless of whether any of such rights arise under the laws
of the United States or any other state, country or jurisdiction; and (j) copies
and tangible embodiments of any of the foregoing in whatever form or medium.

 

33

 

 

“Knowledge of the Company” or variations thereof as used herein will be limited
to the actual knowledge after reasonable due inquiry of each of Gary MacDonald,
Jan Daiker and Markus Ernst.

 

“Law” means any constitutional provision, statute, ordinance, law (including
common law), rule, regulation, code, plan, decree, injunction, judgment, Order,
ruling, assessment or writ of any Governmental Body, or any legally binding
regulatory policy statement, binding guidance, binding directive or decree of
any Governmental Body, in each case as any of the foregoing may be in effect
from time to time.

 

“Liability” with respect to any Person, means any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person, including any liability for payment, Indebtedness, payment
obligation or other sum that is or may become due.

 

“Lien” means any lien (including any Tax lien), mortgage, security interest,
pledge, deposit, option, infringement, charge, claim, deed of trust,
hypothecation, mortgage, contingent sale, title retention, lease or sublease,
building or use restriction, adverse claim, right or intent, covenant, easement,
encroachment, defect or other matter affecting title, conditional sales
agreement, or other encumbrance or restriction (including a restriction on
transfer such as a right of first refusal) of any nature or kind, whether
voluntarily or involuntarily incurred, arising by operation of Law, by Contract
or otherwise, and including any Contract to give any of the foregoing in the
future.

 

“Losses” means any and all Liabilities, Proceedings, Claims, losses, demands,
assessments, adjustments, costs, awards, judgments, settlement payments, fines,
penalties, Taxes, interest, damages, costs, deficiencies and expenses, including
any and all reasonable expenses incurred in connection with investigating,
defending or asserting any of the foregoing (including court filing fees, court
costs, arbitration fees or costs, witness fees, and reasonable fees and
disbursements of legal counsel, investigators, consultants, expert witnesses,
accountants and other professionals).

 

“Material Adverse Effect” means any change, effect, matter, event, fact,
condition, circumstance, occurrence or development that, individually or in the
aggregate, is or would reasonably be expected to (a) be materially adverse to
the business, assets or properties (including intangible assets or properties),
liabilities, condition (financial or otherwise), operations or operating results
or prospects of the Company, or (b) materially impair the ability of the Company
to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby.

 

34

 

 

“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, stipulation, award, order (including any consent decree or cease and
desist order) or determination of any kind issued, promulgated or entered by or
with any Governmental Body.

 

“Organizational Documents” of a Person means: (a) the certificate of
incorporation, certificate of trust or similar document(s) filed with a
Governmental Body, which filing forms or organizes such Person; and (b) the
bylaws, trust agreement or similar document(s), whether or not filed with a
Governmental Body, which organize and/or govern the internal affairs of such
Person, in the case of each of the foregoing clauses (a) and (b), as in effect
at the time in question.

 

“Permitted Liens” means (a) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by the Company and are accrued in full on the
Financial Statements, (b) mechanic’s, carriers’, workers’, repairers’ and
similar statutory Liens arising or incurred in the ordinary course of business,
and (c) Liens arising under worker’s compensation, unemployment insurance,
social security, retirement and similar legislation arising or incurred in the
ordinary course of business (and without any violation of applicable Law).

 

“Person” means a natural person, a partnership, a corporation, a company, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, or other form of business
enterprise or a Governmental Body.

 

“Proceeding” means any suit, action, cause of action (whether at law or in
equity), arbitration, audit, hearing, investigation, litigation, claim,
complaint, administrative or similar proceeding (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, whether
public or private) commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Body.

 

“Restrictive Covenant Period” means from the date hereof through and including
the first anniversary of the date hereof.

 

“Tax” or “Taxes” means any and all income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
customs duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, service,
recording, import, export, estimated or other tax, assessment, fee, levy, duty,
tariff or similar charge of any kind of any Governmental Body, whether computed
on a separate, consolidated, unitary, combined or any other basis, including any
interest, penalty or addition thereto, whether disputed or not, and including
any Liability in respect of any of the foregoing payable by reason of Contract,
assumption, transferee liability or operation of law or as an indemnitor or in a
similar capacity.

 

35

 

 

“Tax Return” means any return, report, declaration, information return, claim
for refund or other document furnished or required to be furnished to a
Governmental Body or other Person with respect to any Tax, including any
information return or report or statement with respect to payments to any Person
or backup withholding, and including any schedule or attachment thereto and any
amendment thereof.

 

“Third Party Claim” means the obligations of an Indemnifying Party under this
with respect to Losses arising from any claims of any third party which are
subject to the indemnification provided for in Article VII.

 

“Transaction Documents” means any other document or instrument (other than this
Agreement) to be entered into by or among the Parties in connection with the
transactions contemplated by this Agreement.

 

36

 

